Exhibit 10.4

 

Execution Version

 

BOARD RIGHTS AGREEMENT

 

This BOARD RIGHTS AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Agreement”), dated as of July 28, 2017, is entered into by
and between Emergent Capital, Inc., a Florida corporation (“Emergent”) and
Evermore Global Advisors, LLC, a Delaware limited liability company (the
“Evermore Investor”).  Both Emergent  and the Evermore Investor may also be
referred to herein as a “Party” and collectively as the “Parties”.

 

WHEREAS, Emergent is a party to certain Master Transaction Agreements, dated as
of March 15, 2017 and May 12, 2017, as amended, supplemented or otherwise
modified from time to time (collectively, the “Master Transaction Agreement”),
by and among Emergent, PJC Investments, LLC, a Texas limited liability company
(“PJC”) and the Consenting Convertible Note Holders party(ies) thereto;

 

WHEREAS, pursuant to the Master Transaction Agreement, PJC has designated
Evermore Investor and the affiliates of Evermore set forth on Schedule A hereto
(the “Evermore Affiliates”) as an “Investor” as defined in the Master
Transaction Agreement. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Master
Transaction Agreement; and

 

WHEREAS, in connection with the Evermore Affiliates’ acquisition of equity
securities of Emergent upon the Closing of the Transactions described in the
Master Transaction Agreement, Emergent desires to permit the Evermore Investor
to designate one (1) director to the board of directors of Emergent (the
“Board”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:

 

SECTION 1.                            PROCEDURAL MATTERS.

 

1.1                               On the Closing Date and in connection with the
Closing, Emergent shall cause the following members of the Board to resign
therefrom: James Chadwick, Michael A. Crow, Phillip Goldstein, Gerald Hellerman
and Gilbert Nathan.

 

1.2                               At any meeting of stockholders at which an
Evermore Designated Director (as defined below) is to be elected, Emergent shall
nominate no more nominees than the number of seats to be filled.

 

SECTION 2.                            DESIGNATION OF DIRECTORS.

 

2.1                               On the Closing Date, the individual nominated
by the Evermore Investor and set forth on Schedule B attached hereto (such
individual, an “Evermore Designated Director”) shall be added to the Board to
fill vacancies on the Board created on such date. To the extent that the
Evermore Designated Director is not appointed to the Board on the Closing Date,
the Board shall promptly thereafter (and in any event within five (5) Business
Days of the

 

--------------------------------------------------------------------------------


 

Closing Date) fill the existing vacancy on the Board with such Evermore
Designated Director and if no such vacancy exists, the Board shall be expanded
to create a vacancy and fill such newly created vacancy with the Evermore
Designated Director.

 

2.2                               If the Evermore Designated Director (or any
successor Evermore Designated Director) shall at any time cease to be affiliated
with the Evermore Investor or any Affiliates thereof, or shall cease to be able
to serve on the Board by reason of his resignation, death, incapacity,
disability, disqualification or removal, or as a result of a conflict of
interest, but not as a result of the Evermore Designated Director’s failure to
be re-elected by the stockholders of Emergent, then the Evermore Investor shall
be entitled to nominate a new individual to serve as a member of the Board and
the Board shall fill the vacancy created by such departed Evermore Designated
Director with such nominated individual, provided that such nominated individual
satisfies the requirements set forth in Section 2.4.  Any such nominated
individual shall be deemed to be the Evermore Designated Director hereunder.  As
of the date of the Closing, the Evermore Investor shall have the right to
designate one Evermore Designated Director and thereafter, for so long as the
Evermore  Investor and/or any Affiliates thereof, in the aggregate, beneficially
own (without duplication) at least a number of shares of common stock of
Emergent (the “Common Stock”) equal to 25% of the aggregate number of shares
that the Evermore Investor, together with the Evermore Affiliates, purchased
pursuant to the Common Stock Purchase Agreement at the Closing, the Evermore
Investor shall have the right to designate one (1) Evermore Designated Director
to serve until the next annual or other meeting of stockholders at which
directors are to be elected; in each case as provided in the first sentence of
this Section 2.2, and the Board shall, subject to Section 2.4 below, recommend
at each meeting of stockholders at which an Evermore Designated Director is to
be elected to include an Evermore Designated Director as the Board’s nominee for
election to the Board or to fill a vacancy left by the departed Evermore
Designated Director, in each case in order to have such Evermore Designated
Director on the Board.  The Board shall not take any action which is
inconsistent with making such recommendation.  In the event that the
stockholders do not elect the Evermore Designated Director at a meeting of
stockholders at which such Evermore Designated Director is nominated for
election, then, promptly after such meeting of stockholders (and in any event
within ten (10) Business Days of such meeting of stockholders), the Evermore
Investor shall have the right to designate an Evermore Designated Director to
fill the vacancy created by such event as provided in the first sentence of this
Section 2.2; provided, that if (a) the nominated Evermore Designated Director is
not elected at such meeting of stockholders and (b) there is no vacancy on the
Board following the election of directors at such meeting of stockholders, then
the Board shall be expanded by one (1) director and the Evermore Investor shall
have the right to designate a new Evermore Designated Director to fill the
vacancy created by such Board expansion as provided in the first sentence of
this Section 2.2.

 

2.3                               If the Evermore Investor and/or any Affiliates
thereof, in the aggregate, beneficially own (without duplication) a number of
shares of Common Stock that is less than 25% of the aggregate number of shares
that the Evermore Investor, together with the Evermore Affiliates, purchased
pursuant to the Common Stock Purchase Agreement at the Closing (the “Minimum
Percentage”), the Evermore Investor’s right to designate an Evermore Designated
Director shall terminate and the Evermore Designated Director shall, and the
Evermore Investor shall cause the Evermore Designated Director to, promptly upon
request of Emergent, submit his or her resignation to the Board.

 

2

--------------------------------------------------------------------------------


 

2.4                               Notwithstanding anything to the contrary
herein, it shall be a condition precedent to any Evermore Designated Director’s
service on the Board, whether in order to fill a vacancy on the Board or
following an election to the Board, that such Evermore Designated Director
shall, in the reasonable judgment of the Board, (a) have the requisite skill and
experience to serve as a director of a publicly traded company, (b) not be
prohibited or disqualified from serving as a director of Emergent pursuant to
(i) any applicable rule or regulation of the SEC, (ii) any applicable rule or
regulation imposed by any exchange on which Emergent’s common stock is traded or
(iii) any applicable law, and (c) qualify as an independent director under any
applicable SEC and exchange requirements, rules and interpretations.  The Board
will adopt standards of skill and experience desired of potential candidates for
nomination to the Board, which will be reflected in a charter of a committee of
the Board or other similar document.  The Parties agree that the individual 
named on Schedule B hereto shall be deemed to satisfy the standards of skill and
experience desired of potential candidates for nomination to the Board.  The
Evermore Investor agrees to timely provide Emergent with accurate and complete
information relating to a prospective Evermore Designated Director that may be
required to be considered by the Board or disclosed by Emergent under applicable
exchange listing requirements or the Securities Act of 1933, as amended, the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.  In addition, at Emergent’s request, the Evermore
Investor shall cause its Evermore Designated Director to complete and execute
Emergent’s standard Director and Officer Questionnaire prior to being admitted
to the Board or standing for reelection at an annual meeting of stockholders or
at such other time as may be reasonably requested by Emergent.  Nothing in this
Agreement will prevent or prohibit the Board from removing an Evermore
Designated Director from the Board in accordance with Emergent’s Bylaws (as then
in effect).  If an Evermore Designated Director is removed from the Board in
accordance with the immediately preceding sentence, the Evermore Investor shall
have the right to designate a new Evermore Designated Director to fill the
vacancy created by such Board removal as provided in the first sentence of
Section 2.2.

 

2.5                               No Evermore Designated Director shall receive
compensation from Emergent for his or her service on the Board, provided,
however, Emergent shall reimburse each Evermore Director for all reasonable and
documented out-of-pocket expenses incurred in connection with such director’s
participation in the meetings of the Board or any committee of the Board,
including reasonable travel and lodging expenses if such Evermore Designated
Director does not live in the area where the meeting is held.

 

2.6                               Emergent shall provide customary director and
officer indemnity insurance on the same terms as provided to other directors and
officers of Emergent in effect from time to time and subject to the conditions
and terms thereof, and Emergent further agrees that it shall enter into a
customary indemnification agreement with any Evermore Designated Director. 
Emergent hereby acknowledges that any director, officer or other indemnified
person covered by such policy (any such persons, an “Indemnitee”) may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by the Evermore Investor or one or more of its Affiliates (the
“Evermore Indemnitors”).  To the extent permitted under Applicable Law, Emergent
hereby (i) agrees that Emergent or any subsidiary of Emergent that provides
indemnity shall be the indemnitor of first resort (i.e., its or their
obligations to an Indemnitee shall be primary and any obligation of any Evermore
Indemnitor to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by an

 

3

--------------------------------------------------------------------------------


 

Indemnitee shall be secondary), (ii) agrees that it shall be required to advance
the full amount of expenses incurred by an Indemnitee and shall be liable for
the full amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
agreement or any other agreement between Emergent and the Indemnitee, without
regard to any rights an Indemnitee may have against the Evermore Indemnitors or
their insurers, and (iii) irrevocably waives, relinquishes and releases the
Evermore Indemnitors from any and all claims against the Evermore Indemnitors
for contribution, subrogation or any other recovery of any kind in respect
thereof. To the extent permitted under Applicable Law, Emergent further agrees
that no advancement or payment by the Evermore Indemnitors on behalf of an
Indemnitee with respect to any claim for which an Indemnitee has sought
indemnification from Emergent, as the case may be, shall affect the foregoing
and the Evermore Indemnitors shall have a right of contribution or be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
such Indemnitee against Emergent.

 

2.7                               Each Evermore Designated Director shall use
reasonable efforts to obtain any necessary approvals from the State of Florida
Office of Insurance Regulation in connection with such Evermore Designated
Director’s service on the Board.  If an Evermore Designated Director does not
obtain any such necessary approvals from the State of Florida Office of
Insurance Regulation within one hundred (100) days of the commencement of such
Evermore Designated Director’s service on the Board, the Evermore Investor shall
cause such Evermore Designated Director to, promptly upon the request of
Emergent, submit his or her resignation to the Board.  If an Evermore Designated
Director resigns from the Board pursuant to this Section 2.7, the Evermore
Investor shall have the right to designate a new Evermore Designated Director to
fill the vacancy created by such Board removal as provided in the first sentence
of Section 2.2.  Emergent shall reimburse the Evermore Designated Director for
all reasonable costs and expenses of the Evermore Designated Director incurred
in connection with obtaining any necessary approvals from the State of Florida
Office of Insurance Regulation pursuant to this Agreement.

 

SECTION 3.                            TERMINATION.

 

This Agreement shall terminate upon the earlier to occur of (a) the date that
the Parties mutually agree to terminate this Agreement and (b) the date on which
the Evermore Investor and/or any Affiliates thereof, in the aggregate,
beneficially own less than the Minimum Percentage of shares of Common Stock. 
The Evermore Investor shall promptly (and in any event within three (3) Business
Days) provide written notice to Emergent if at any time the Evermore Investor
and/or Affiliates thereof, in the aggregate, fail to beneficially own the
Minimum Percentage of shares of Common Stock.

 

SECTION 4.                            MISCELLANEOUS.

 

4.1                               Entire Agreement. This Agreement constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.

 

4

--------------------------------------------------------------------------------


 

4.2                               Parties in Interest.  Subject to the
immediately following sentence, this Agreement shall be binding upon, inure
solely to the benefit of, and be enforceable by, the Parties and their
successors and permitted assigns.  No Party may assign, delegate or otherwise
transfer either this Agreement or any of its rights, interests, duties or
obligations hereunder without the prior written approval of the other Party;
provided, however, that Evermore Investor may assign any or all of its rights
and interests hereunder to one or more of its Affiliates so long as such
Affiliate (x) is a holder of shares of Common Stock at the time of the
assignment, and (y) executes and delivers a joinder agreement to this Agreement
that is in form and substance reasonably satisfactory to Emergent.  There shall
be no third-party beneficiaries to this Agreement except for the Evermore
Indemnitors under Section 2.6 and other than such Section 2.6, nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person not a party hereto any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

4.3                               Amendment.  This Agreement may not be amended
except by an instrument in writing signed by all of the Parties.

 

4.4                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the terms of this Agreement remain as originally contemplated to the
fullest extent possible.

 

4.5                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that state and
without regard to any applicable conflicts of law.

 

4.6                               Headings.  The descriptive headings contained
in this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

4.7                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile transmission) in one or more counterparts,
and by the different Parties in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

4.8                               Specific Performance.  The Parties agree that,
in the event any provision of this Agreement is not performed in accordance with
the terms hereof, (a) the non-breaching Party will sustain irreparable damages
for which there is not an adequate remedy at law for money damages and (b) the
non-breaching Party shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or in equity.

 

5

--------------------------------------------------------------------------------


 

4.9                               Notices.  All notices, requests, waivers and
other communications made pursuant to this Agreement shall be in writing and
shall be deemed to have been effectively given, sent, provided, delivered or
received (a) when personally delivered to the Party to be notified, or (b) when
sent by confirmed facsimile or by electronic transmission (“e mail”) to the
Party to be notified, in either case to such Party at its address, facsimile
number or e-mail address set forth on Schedule C.  A Party may change its
address, facsimile number or e-mail address for purposes of notice hereunder by
giving notice of such change to each other Party in the manner provided in this
Section 4.9.

 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

 

EMERGENT CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Antony Mitchell

 

 

Name: Antony Mitchell 

 

 

Title: Chief Executive Officer

 

 

 

 

 

EVERMORE GLOBAL ADVISORS, LLC

 

 

 

 

 

 

 

By:

/s/ Eric LeGoff

 

 

Name: Eric LeGoff 

 

 

Title: President

 

--------------------------------------------------------------------------------


 

Schedule A

 

EVERMORE GLOBAL VALUE FUND

 

THE REGENTS OF THE UNIVERSITY OF MICHIGAN

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx140)

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx138)

 

--------------------------------------------------------------------------------


 

Schedule B

 

Matthew Epstein

 

--------------------------------------------------------------------------------


 

Schedule C

 

Evermore Global Advisors, LLC

 

Evermore Global Advisors, LLC

89 Summit Avenue, 3rd Floor

Summit, New Jersey 07901

Fax No.: 908-378-2890

E-mail:   elegoff@evermoreglobal.com

Attention: Eric LeGoff

 

Emergent Capital, Inc.

 

5355 Town Center Road, Suite 701

Boca Raton, Florida 33486

Fax No.: (561) 995 - 4201

E-mail:   coreilly@emergentcapital.com

Attention:  Office of the General Counsel

 

--------------------------------------------------------------------------------